Citation Nr: 1601172	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  09-41 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to April 1986, and from January 2004 to April 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This matter was previously before the Board in May 2013, at which time it was remanded for further development.  It is now returned to the Board.

The issue of entitlement to service connection for erectile dysfunction has been raised by the record in an April 2013 Appellant's Brief and was referred by the Board in May 2013, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

Sleep apnea was not manifest during active service, and is not otherwise shown to be related to service.


CONCLUSION OF LAW

The Veteran's sleep apnea disability is not due to disease or injury that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated September 2007.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the July 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim in June 2013.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Generally, in order to prevail on a claim for service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

When there is an approximate balance of positive and negative evidence, reasonable doubt shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran asserts that he has sleep apnea that is related to active.  He reports erratic sleep patterns from the stress encountered during active service.

The Veteran's service medical records do not show complaints, findings, treatment, or any diagnosis of sleep apnea.  In a March 2005 and October 2005 post-deployment health assessment, the Veteran denied feeling tired after sleeping.  Then in a July 2006 report of medical history, the Veteran denied frequent trouble sleeping.

The Veteran's complaints of disturbed sleeping pattern were recognized by a treating physician in April 2005 while hospitalized for pulmonary embolism, shortly after separation.  The Veteran is competent to describe his symptoms since that diagnosis, and has done so, indicating that he has had them ever since service.

In a June 2013 VA examination report, the examiner noted a review of the claims file.  The examiner opined that it was less likely than not that the Veteran's obstructive sleep apnea had its onset during service.  The examiner reasoned that the onset of sleep apnea is usually insidious.  The examiner indicated that 35 percent of non-institutionalized adults report sleep disturbance.  The examiner noted that stress is not a known cause of obstructive sleep apnea and that it is predominantly caused by a developmentally narrow oropharyngeal airway and/or elevated BMI, often with superimposed aging.  The examiner noted the Veteran's BMI has fluctuated and did not find that the Veteran's perceived sleep disturbance was the same at obstructive sleep apnea which showed a 94 percent sleep efficacy on polysomnography.  

After a review of the evidence, the Board finds that entitlement to service connection for sleep apnea must be denied.  Although the Veteran has a diagnosis of sleep apnea, the weight of the competent evidence is against a finding that current sleep apnea is related to service.  The Board finds the June 2013 VA examiner provided a thorough opinion based on a review of the claims file and supported by a rationale that is consistent with the evidence of record.  The Board finds that opinion highly persuasive.

While the Veteran now contends that he had sleep apnea during service, the Board notes that assertion is inconsistent with the history he provided shortly after discharge in his post-deployment health assessments.  The Board finds that those assertions are more reliable than the current statements contending an in-service onset.  Moreover, the June 2013 VA examiner specifically noted the difference between the Veteran's complaints of sleep disturbance and obstructive sleep apnea.  As a result, the Board finds the competent and probative evidence does not demonstrate that a sleep disorder is directly related to service.  The medical opinions of record do not relate sleep apnea to service.

There is no probative competent and credible opinion contrary to the June 2013 VA examiner's opinion.  Furthermore, the Board finds that the Veteran is not shown to have medical training and any opinion that he has offered to relate sleep apnea to service is not within his area of competence.

After considering the evidence of record, the Board finds that the most persuasive evidence of record weighs against the claim.  The probative value of the Veteran's general assertions regarding service connection are outweighed by the specific reasoned opinion of the June 2013 VA examiner. 

As the preponderance of the evidence is against the claim, service connection for sleep apnea must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v, Derwinksi, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for sleep apnea is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


